AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                 Eastern District
                                               __________         of of
                                                           District  New  York
                                                                        __________


                  United States of America                      )
                             Plaintiff                          )
                                v.                              )      Case No. 1:20-cv-04647
         Village Realty of Staten Island Ltd. et al.            )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         United States of America, Plaintiff                                                                           .


Date:          09/30/2020                                                            /s/ Katherine A. Raimondo
                                                                                          Attorney’s signature


                                                                             Katherine A. Raimondo, DC Bar 985157
                                                                                      Printed name and bar number
                                                                                     U.S. Department of Justice
                                                                                       4 Constitution Square
                                                                                     150 M Street, NE, 8th Floor
                                                                                       Washington, DC 20530
                                                                                                Address

                                                                                  katherine.raimondo@usdoj.gov
                                                                                            E-mail address

                                                                                           (202) 305-1987
                                                                                           Telephone number

                                                                                           (202) 514-1116
                                                                                             FAX number
